[pg01.jpg]

 
E-15

--------------------------------------------------------------------------------

 

ARTICLES


Article 1. Definitions


l.l
ARS means the United States Department of Agriculture, Agricultural
Research  Service.



1.2
COOPERATOR means Viridax Corporation (“Viridax"), 270 NW 3rd Court, Boca Raton,
FL 33432-3720.



1.3
Agreement means this Cooperative Research and Development Agreement.



1.4.
Confidential Information means trade secrets or commercial or financial
information that is privileged or confidential under the meaning of 5 USC
552(b)(4).



1.5
Subject Invention means any invention or other intellectual property conceived
or first reduced to practice under this Agreement which is patentable or
otherwise protectable under Title 35 of the United States Code, under 7 USC
2321, et seq., or under the patent laws of a foreign country. Specifically not
included in the definition of Subject Inventions are inventions made outside the
Scope of Agreement or prior to the execution of this Agreement.



1.6
Scope of Agreement means those activities set forth in Schedule 2, entitled
"Statement of Work."



1.7
Period of Agreement means that period set forth under the Period of Agreement on
the ARS Office of Technology Transfer cover form for the Agreement.



Article 2. Publications


2.1
Subject to the requirements of confidentiality and preservation of rights in
SubjectInventions, either party may publish the results of this Agreement,
PROVIDED:



 
a.
The other party is allowed to review the manuscript at least sixty (60) days
prior to submission for publication by submission to the Authorized Agent.



 
b.
The publication shall acknowledge this Agreement and the contributions of each
party’s personnel.



 
c.
The final decision as to the publication content rests with the party that
writes the publication.



2.2
Publication and/or other disclosure of the results of this Agreement shall be
delayed as necessary to preserve both United States of America and foreign
patent rights in a Subject Invention.


 
E-16

--------------------------------------------------------------------------------

 


 
a.
Such a delay will only be granted if requested in writing; and



 
b.
The requesting party demonstrates promptness and diligence in seeking patent
protection on the Subject Invention.



Article 3. Confidentiality


3.1
Confidential Information, which is owned by one party to this Agreement and
disclosed to the other, shall be labeled "CONFIDENTIAL” by the submitter and
shall not be disclosed by the recipient without permission of the owner, EXCEPT
in accordance with Article 2.



3.2
To the extent either party orally submits its Confidential information to the
other party, the submitting party will prepare a document marked "CONFIDENTIAL"
embodying or identifying in reasonable detail such orally submitted Confidential
Information and provide the document to the other party within thirty (30) days
of disclosure.



3.3
Neither party shall be bound by confidentiality if the Confidential Information
received from the other party:



a.           Already is available to the public or known to the recipient;


b.           Becomes available to the public through no fault of the recipient;
or


 
c.
Is non-confidentially received from another party legally entitled to it.



Article 4.   Meetings, Reports and Records


4.1
Frequent and effective communication is essential to the successful
accomplish-ment of the objectives of this Agreement. To this end, the scientific
representatives of ARS and COOPERATOR shall meet (meetings need not be in person
if agreed upon) at least once every six (6) months to exchange results, perform
critiques, and make plans and recommendations. Written progress reports shall be
supplied by each party to the other at least fifteen (I5) calendar days prior to
each semi-annual meeting.



4.2
Any such plan or recommendation that is outside the Scope of Agreement shall
bereduced to writing and referred to the Authorized Agent of each party for
appropriate action. Any such plan or recommendation so referred shall not be
binding upon either party unless incorporated into this Agreement by written
amendment.



4.3
Each party shall keep complete records relating to this research. All such
records shall be available for inspection by either party at reasonable times.
The records, or true copies of them, shall be delivered to either party upon
request.


 
E-17

--------------------------------------------------------------------------------

 

4.4
The results of this Agreement and research data that are collected, compiled,
and evaluated under this Agreement shall be shared and mutually interchanged by
COOPERATOR and ARS.



4.5
A final report summarizing all data shall be submitted by each party, separately
or jointly, to both party’s Authorized Agents within sixty (60) days of the
completion of this Agreement.



Article 5.  Research Exclusion


5.1
The results of this Agreement owned or co-owned by the U.S. Government may be
made available to others by ARS for bona fide noncommercial research purposes
if:



a.           Confidentiality is not breached; or


b.           Patent or Plant Variety Protection Certificate rights are not
compromised.


5.2
Plants and animals, their genetic materials or information relating thereto, or
partsthereof, covered by Plant Variety Protection Certificates, Plant Patents,
or Utility Patents, owned or co-owned by ARS, may be made available by ARS to
third parties for bona fide research purposes including the development of new
animals or plants.



Article 6.  Ownership of Inventions


6.1
All rights, title, and interest in any Subject Invention made solely by
employee(s) of ARS shall be owned by ARS.



6.2
All rights, title, and interest in any Subject Invention made jointly by at
least one (1) employee of ARS and at least one (1) employee of COOPERATOR shall
be jointly owned by ARS and COOPERATOR.



6.3
All rights, title, and interest in any Subject Invention made solely by
employees ofCOOPERATOR shall be owned by COOPERATOR.



Article 7. Subject Invention Licenses


7.1
COOPERATOR is granted an option to negotiate an exclusive license in each
Subject Invention owned or co-owned by ARS for one or more field(s) of` use
encompassed by the Scope of Agreement. ARS does not conduct research on human
diagnostic and/or therapeutic technologies. In instances where a Subject
Invention has human diagnostic and/or therapeutic application, COOPERATOR is
granted an option to negotiate an exclusive license for such uses. This license
shall be consistent with the requirements of 35 USC 209(a), 209(b) (manufactured
substantially in the U.S.), and 209(f) and other such terms and conditions as
may be reasonable under the circumstances, as agreed upon through good faith
negotiations between COOPERATOR and ARS.


 
E-18

--------------------------------------------------------------------------------

 

7.2
This option shall terminate whenever COOPERATOR fails to:

 
 
a.
Submit a complete application for an exclusive license within one-hundred twenty
(120) days of being notified by ARS of an Invention’s availability for
licensing; or

 
 
b.
Submit a good faith written response to a written proposal of licensing terms
within sixty (60) days of such proposal.



7.3
COOPERATOR grants ARS, on behalf of the U.S. Government, a royalty free,
nonexclusive, worldwide, irrevocable, nontransferable license for any COOPERATOR
solely owned Subject Invention. The purpose of this license shall be to practice
the Subject Invention or have it practiced, by or on behalf of the U.S.
Government, for I research or other U.S. Government purposes. 15 USC
3710a(b)(2).



Article 8.  Subject Invention Information
 
8.1
The Authorized Agents or designees of each party shall promptly make written
disclosure to each other of each Subject Invention.



8.2
This information shall be treated in confidence by the receiving party, EXCEPT:
it may be shared with those having a need to know.



8.3
Each party shall provide, when requested by the other, all information in its
possession, or true copies thereof, pertaining to a Subject Invention which may
be necessary or useful in the preparation, filing, and prosecution of patent or
Plant Variety Protection Certificate applications covering the Subject
Invention.



Article 9.    Intellectual Property Protection Applications


9.1
ARS and COOPERATOR agree to cooperate with the other in the preparation, filing,
and prosecution of Patent or Plant Variety Protection Certificate applications
on Subject Inventions in the United States of America and any other country.



9.2
ARS shall provide COOPERATOR’S Authorized Agent or their designee with a copy of
any such application on a Subject Invention within fourteen (14) calendar days
of filing.



9.3
ARS shall have the first option to prepare and prosecute patent or Plant Variety
Protection Certificate applications on Subject Inventions that are owned or
co-owned by the U.S. Government, which option may be waived in whole or in part.



Article 10.   Use of Name or Endorsements


COOPERATOR shall not in any way state or imply that this Agreement or the
results of this Agreement are an endorsement of its organizational units,
employees, products, or services except to the extent permission is specifically
granted by ARS.

 
E-19

--------------------------------------------------------------------------------

 

Article 11.   Regulatory Compliance with Government Rules & Regulations


11.1
COOPERATOR is responsible for obtaining appropriate opinions, permits, or
licenses from Federal or State agencies, which regulate research materials, or
commercial products that may arise from the research work performed within the
Scope of agreement.



11.2
In carrying out its responsibilities under this Article, COOPERATOR shall:



a. 
Consult and coordinate regulatory approval actions with ARS; and



b. 
Give ARS’ Authorized Agent or designee a copy of any applications andopinions,
permits, or licenses issued.



11.3
Both parties acknowledge and agree to comply with all applicable laws and
regulations of the Animal Plant Health and Inspection Service, the Center for
Disease Control, and or Export Control Administration pertaining to possession
or transference of technical information, biological materials, pathogens,
toxins, genetic elements, genetically engineered microorganisms, vaccines, and
the like.



Article 12.    Liability


It is understood and agreed that neither party to this Agreement shall be
responsible for any damages or injuries arising out of the conduct of activities
governed by this Agreement, except to the extent that such damages and/or
injuries were caused by the negligent or wrongful acts or omissions of its
employees, agents or officers. ARS’ liability shall be limited by the Federal
Tort Claims Act, 28 USC 2671, et seq.


Article 13. Termination


13.1
Either party may unilaterally terminate this entire Agreement at any time by
giving the other party written notice not less then sixty (60) calendar days
prior to the desired termination date. In the event that ARS unilaterally
terminates the Agreement not-for-cause and does not continue the research
project, and assuming that there is not yet technology available for licensing,
then, if COOPERATOR so requests, ARS will provide non-exclusive access to
transfer the research materials and associated know how for such materials to
COOPERATOR to finish the research project.



13.2
Article 2. “Publications", 3. "Confidentiality", 6. "Ownership", 7. "Subject
Invention Licenses”, 10. "Use of Name or Endorsements", and 12. "Liability"
shall survive the expiration or termination of this Agreement.



13.3
If either party unilaterally terminates this Agreement pursuant to Article 13.1,
each party shall return to the other or destroy, as shall be then agreed, any
and all data and materials originated or provided by one party to the other that
is still in the receiving party’s possession within 30 days of termination.


 
E-20

--------------------------------------------------------------------------------

 

Article 14.   Availability of Appropriations


The continuance of this Agreement is subject to the passage by the Congress of
the United States of an appropriation of funds from which expenditures may
legally be made
to cover ARS’ contributions.


Article 15.   Disputes


15.1
Any dispute arising under this Agreement, which cannot be readily resolved,
shall be submitted jointly to the Authorized Agents, identified in Article 16.



15.2
Each party agrees to seek in good faith to resolve the issue through negotiation
or other forms of nonbinding dispute resolution processes mutually acceptable to
the parties.



15.3
Pending the resolution of any dispute or claim pursuant to Artic1e 15, the
parties agree that performance of all obligations shall be pursued diligently.



Article 16.   Notices and Authorized Agents


Notices between the parties and copies of correspondence among the scientific
and/or technical representatives of each party that interpret or may have a
bearing on the legal effect of this Agreement’s terms and conditions shall be
sent to the Authorized Agents. Referencing Agreement Number 58-3K95-8-1246
thereon, send copies to:


ARS’ Authorized Agent
Cooperator’s Authorized Agent
Martha B. Steinbock
Ledyard H. DeWees, JD
USDA-ARS-OTT
Corporate Secretary & General Counsel
5601 Sunnyside Ave.
270 NW 3rd Court
Beltsville, Maryland 20705-5131
Boca Raton, Fl 33432-3720
Tel.: 301-504-6905
561-368-1427
Fax: 301-504-5060
Fax: 561-395-8312
E-mail: crada.ott@nps.ars.usda.gov
E-mail: idewees@gmail.com



Article 17.   Limitation on ARS’ Scientific Representative’s Authority


ARS’ Scientific Representative, also known as the Authorized Departmental
Officer’s Designated Representative (“‘ADODR"), is authorized to perform the
research and development falling within the Scope of Agreement. This individual
is not authorized to change or interpret with authority the terms and conditions
of this Agreement.

 
E-21

--------------------------------------------------------------------------------

 

Article 18.   Assignments


18.1
Neither this Agreement nor any rights or obligations of the parties hereto shall
beassigned or otherwise transferred by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld.



18.2
In no case shall COOPERATOR assign or transfer this Agreement to a party not a
citizen or legal resident of the United States.



18.3
ARS is an agency of the U.S. Government and any rights or obligations created
under this Agreement are freely transferable within the U.S. Government and
shall not be deemed an "assignment” as contemplated by this Article 18.



Article 19.   Relationship of Parties


19.1
ARS and COOPERATOR act in their independent capacities in the performance of
their respective functions under this Agreement and neither party is to be
considered the officer, agent, or employee of the other.



19.2
Each party shall allow, consistent with policies and procedures of ARS and
theCOOPERATOR, access to their facilities, as needed.



19.3
Each party shall separately assign personnel, equipment, supplies,
transportation, and facilities, as needed and available to meet respective
responsibilities hereunder, such resources to remain the property of the
assignor.



Article 20.   Force Majeure


20.1
Neither party shall be liable for any unforeseeable event beyond its reasonable
control not caused by the fault or negligence of such party:



a.
Which causes the party to be unable to perform its obligations under
thisAgreement; and



b. 
Which it has been unable to overcome by the exercise of due diligence.



c.
This includes, but is not limited to, flood, drought, earthquake, storm,
fire,pestilence, lightning and other natural catastrophes, epidemic, war, riot,
civil disturbance or disobedience, strikes, labor dispute, failure, or sabotage
of either party’s facilities or any order or injunction made by a court or
public agency.



20.2
In the event of the occurrence of such force majeure event, the party unable to
perform shall promptly notify the other party. It shall also:



 
a.
Use its best efforts to resume performance as quickly as possible;


 
E-22

--------------------------------------------------------------------------------

 

 
b.
Suspend performance only for such period of time as is necessary as a result of
the force majeure event.



Article 21.   Amendment


21.1
If either party desires a modification in this Agreement, the parties shall
confer in good faith to determine the desirability of such modification.



21.2 
Such modification shall not be effective until a written amendment is signed by
the Authorized Agents of both parties.



Article 22.    Severability


The illegality or invalidity of any provision of this Agreement shall not
impair, affect, or invalidate the other provisions of this Agreement.


Article 23.   Ambiguities


ARS and COOPERATOR agree that each party has reviewed this Agreement and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply to the interpretation of this
Agreement.


Article 24.   Officials Not To Benefit


24.1
No Delegate to or Member of the Congress of the United States of America shall
have a part of or benefit from this Agreement.



24.2
This requirement does not include corporations if this Agreement is entered into
for the corporation’s general benefit.



Article 25.   Subcontracting Approval


25.1
A party hereto desiring to obtain and use the services of a third party via
contract or otherwise shall give prior notice to the other party, including
details of the contract or other arrangement.



25.2
This requirement is to assure that confidentiality is not breached and rights
in   Subject.  Inventions are not compromised.



Article 26.   Governing Law


The construction, validity, performance, and effect of this entire Agreement
shall be governed by the laws applicable to the Government of the United States
of America as practiced in the Federal Courts located in the District of
Columbia.

 
E-23

--------------------------------------------------------------------------------

 

Article 27.   Entire Agreement


27.1
This Agreement constitutes the entire agreement between COOPERATOR and ARS and
supersedes all prior agreements and understandings between them with respect to
its subject matter.



27.2
Any representations, promise, or condition in connection with such subject
matter, which is not incorporated in this Agreement, shall not be binding upon
either party.



27.3
No modification, renewal, extension, waiver, or termination of this Agreement or
any of its provisions shall be binding upon the party against whom enforcement
of such modification, renewal, extension, waiver, or termination is sought,
unless made in writing and signed on behalf of such party by that party’s
Authorized Agent.



27.4
As used herein, the word "termination" includes any and all means of bringing to
an end prior to its expiration by its own terms of this Agreement, or any
provision thereof, whether by release, discharge, abandonment, or otherwise.


 
E-24

--------------------------------------------------------------------------------

 

SCHEDULE 1
CERTIFICATIONS


COOPERATOR certifies that it:


1. x is, o is not, a small business.


2. o is, x is not, a minority business.


3. Operates as:


o
an individual

o
a partnership

x
a corporation

o
limited liability corporation

o
public institution

o
private institution

o
educational institution;



4.
Has not paid or agreed to pay any company or person (other than a bona fide
employee working solely for COOPERATOR) any fee, commission, percentage, or
brokerage fee, contingent upon the award of this Agreement, and if so, agrees to
furnish information relating thereto, as requested, by the Authorized
Departmental Officer.



5.
Has not employed or retained any company or person (other than a full-time bona
fide employee working solely for COOPERATOR) to solicit or secure this
Agreement.



6.
Its Principal Officers are not listed on the U.S. Governments list of debarred
and suspended organizations and individuals; shall notify the Authorized
Departmental Officer if so listed; and shall not subcontract or otherwise award
to any organization or individual so listed.



7.
Agrees to comply with the provisions of the Civil Rights Act of 1964, as
amended, and Executive Order 11246, addressing equal opportunity and affirmative
action.



8.
Agrees to comply with the provisions of Title IX of the Education Amendment of
1972, 20 USC 1681, et seq.; Section 504 of the Rehabilitation Act of 1973, as
amended, 29 USC 794; Age Discrimination Act of 1975, 42 USC 6101-6107; Clean Air
Act, 42 USC 7401, et seq.; and Drug-Free Workplace Act of 1988, 41 USC 701, et
seq.



9.
Is in a position to undertake, perform, and complete this Agreement and will
diligently perform work in accordance with its provisions.


 
E-25

--------------------------------------------------------------------------------

 

SCHEDULE 2
STATEMENT OF WORK


A.           Introduction/Background


In this age of ever-increasing antimicrobial resistance development among the
most severe pathogens in modern health care, food-safety and veterinary health,
it has become essential to develop agents to kill or prevent bacterial growth.
Most importantly, these agents should be refractory to resistance development in
the target pathogen. It is also important to avoid the use of broad range
antimicrobials in order to have a minimal impact on the commensal bacterial
community and thus avoid the acquisition by commensal bacteria of DNA elements
harboring resistance genes.


The Agricultural Research Service’s Animal Biosciences and Biotechnology
Laboratory (ABBL), Beltsville, Maryland has previously developed and protected
novel technology to create triple acting peptidoglycan hydrolase fusion
antimicrobials against the single genus Staphylococcus that are predicted to be
refractory to resistance development. ARS will partner with Viridax Corporation
("Cooperator”), to evaluate the ARS technology and the Cooperator will
commercially develop the technology.


It is understood that ABBL is also working on research projects that relate to
but are not subject to the terms and conditions of this agreement and that ABBL
will continue to verify the level of lytic activity in previously reported
proteins (for example, but not limited to: Ply700, B30 endolysin, LambdaSa2
endolysin, LysK, Lysostaphin, and phil l endolysin) that can contain either two
or just one active lytic domain (turbidity assay, MIC assay) to determine the
relative efficacy of each.


B.           Objective


The overall objectives are to join the resources and expertise of ARS
and  Cooperator to evaluate (ARS), and commercialize (Cooperator) previously
ARS-developed novel, multi-domain, antimicrobials that will target
Staphylococcus aureus. The objective is to target S. aureus for treating bovine
mastitis and (human respiratory infections) (Cooperator).


C.           Approach


 
a.
Fusion antimicrobials will be evaluated for their effect on pathogenic
Staphylococcus aureus. The fusion antimicrobials were created by ARS by fusing
three peptidoglycan hydrolase lytic domains that each can individually target a
unique staphylococcal cell wall peptidoglycan bond and cause cell lysis
(hereinafter referred to as "Background Invention” and described in Fig. l). The
Background Invention harbors three cell lytic activities that each target a
different bond of the peptidoglycan. The three existing fusion proteins
(LysK-lyso, 390LysK-lyso, & Lyso-390LysK) are described in Fig. l.


 
E-26

--------------------------------------------------------------------------------

 

[pg13.jpg]


 
b.
Verification that all three lytic domains are functional in each triple
fusion  construct is currently being conducted under an ARS project plan
objective.



 
c.
This CRADA may be amended for up to four years to include additional research.



D.           ARS Responsibilities


 
l.
Conduct these portions of the research project or perform the following tasks:



 
a.
Evaluate the level of antimicrobial activity of the fusion antimicrobials in a
variety of in vitro assays (turbidity reduction assays, MIC assays, plate lysis
assays) against Ventilator Associated Pneumonia (VAP) S. aureus clinical
isolates (broth-grown cultures).



 
b.
Cooperate with Cooperator employee(s) in the testing of the Background Invention
for purity, stability and other parameters deemed necessary for the use of these
proteins in VAP animal models.



 
c.
Develop purification, stabilization, and formulation protocols that are
compatible with testing in vitro (turbidity reduction assays, MIC assays, plate
lysis assays) and in vivo (VAP animal models).



 
d.
Evaluate and optimize storage and assay conditions (e. g. pH, salt, osmolytes,
heavy metals) for maintaining optimal activity of the fusion constructs.



 
e.
Via nickel-chromatography, produce sufficient quantities, of the His-tagged,
stabilized, purified, fusion antimicrobials for testing in the VAP animal
models.  (Exact amounts will be determined by activity testing described above
but is not expected to exceed a cost of $6,000 in production supplies.) These
protein preparations will be tested via SDS PAGE for purity determinations and
other assays, mutually agreed upon by Cooperator and ARS (e.g. endotoxin assay),
as deemed necessary for optimizing their use in animal models.


 
E-27

--------------------------------------------------------------------------------

 

 
f.
If deemed necessary for optimization of the preparation, alternative
purification strategies and new constructs lacking His-tags will be attempted
for the purpose of removing the endotoxin and/or the His-tag.



 
2.
Provide laboratory space in Building 230, utilities, services, and general
support to COOPERATOR'S personnel, as needed and available at the ARS location.



E.           COOPERATOR'S Responsibilities



 
1.
Perform these portions of the research effort:



 
a.
Provide supplies, and facility costs, including but not limited to: use of
MALDI-TOF services at USDA, DNA sequencing services via outside contractor, PCR
primer synthesis via outside contractor, space charges, computer purchase, and
computer and internet access at USDA.



 
b.
Identify a collaborating laboratory with expertise in VAP animal model(s) and
oversee these collaborators in the testing of the ARS-produced fusion

antimicrobials.


 
c.
Provide VAP S. aureus clinical isolates for testing in the ARS in vitro assays.




 
2.
Pay $ 150,000 (first year) to ARS.



 
a.
The payment schedule is: Three payments of $50,000 each, one every 4 months with
the first payment due within 30 days of final signature on the agreement.



 
b.
Make checks or money orders out to the "Agricultural Research Service," cite
Agreement No. 58-3K95-9-1339 thereon, and send to:



USDA, ARS, BA, Budget and Fiscal Office
10300 Baltimore Ave., Bldg. 003, Room 301
Beltsville, MD 20705


F.            ARS & COOPERATOR’S Joint or Mutual Responsibilities



 
l.
Perform these portions of the effort jointly:

 
a.
Jointly identify a Postdoctoral Fellow to perform the work (USDA employee).

 
b.
Communicate goals and jointly decide on the strategy to identify the
optimization protocols for the models/assays with which they should be tested.


 
E-28

--------------------------------------------------------------------------------

 

SCHEDULE 3
ESTIMATED BUDGET


TOTAL YEARS (one)

   
ARS Receives
Funds for
   
ARS In-House
   
Cooperator
In-House
 
A.  Salaries and Wages
    85,000.00       6,000.00       7,000.00  
B.  Equipment
                       
C.  Materials and Supplies
    15,000.00       5,000.00       4,000.00   D. Travel                         
1. Domestic
                       
2. Foreign
                    3,000.00  
E.   Facilities
    10,000.00       8,000.00       7,000.00  
F.   Other Direct Costs
    10,000.00                  
G.   TOTAL DIRECT
    120,000.00       19,000.00          
H.   Indirect Costs
    30,000.00                  
I.     TOTAL COSTS
  $ 150,000.00       19,000.00       21,000.00  


 
E-29

--------------------------------------------------------------------------------

 